GULF Acquires Assets of Cannex Therapeutics LLC Will Develop Medical Cannabis Pharmaceutical Products For Immediate Release March 30, ADDISON, TX Gulf Onshore Inc (OTCBB: GFON.OB) announced today that it has acquired the assets of Cannex Therapeutics andwill continue development of its medical cannabis-based pharmaceutical products. Cannex Therapeutics is a privately owned California group founded and operated by Medical Cannabis pioneer and entrepreneur Steven W. Kubby (www.kubby.com). The asset purchase agreement includes all intellectual property rights, formulas, patents, trademarks, client base, hardware and software pertaining to Cannex's pharmaceutical cannabis research & development business. Along with the Cannex asset purchase the Company has appointed Steve W. Kubby as President & CEO, Richard Cowan as Director & CFO, and Robert Melamede Ph. D., as Director & Chief Science Officer. The Company believes that the combination of this team and the assets purchased positions the Company at the top of the Medical Cannabis Industry. World renowned individually in the medical cannabis community, this management team brings real-world experience to the research & development of medical cannabis-based pharmaceutical products. About Steven W. Kubby, President & CEO Mr.
